MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                     FILED
regarded as precedent or cited before any                                           Aug 18 2020, 9:29 am

court except for the purpose of establishing                                              CLERK
                                                                                      Indiana Supreme Court
the defense of res judicata, collateral                                                  Court of Appeals
                                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Mark F. James                                             Curtis T. Hill, Jr.
Anderson, Agostino & Keller P.C.                          Attorney General of Indiana
South Bend, Indiana                                       Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         August 18, 2020
Child Relationship of K.J.V.                              Court of Appeals Case No.
(Minor Child), and                                        20A-JT-366
Z.T. (Mother),                                            Appeal from the St. Joseph Probate
                                                          Court
Appellant-Respondent,
                                                          The Honorable Jason A.
        v.                                                Cichowicz, Judge
                                                          The Honorable Ashley Mills
Indiana Department of Child                               Colburn, Magistrate
Services,                                                 Trial Court Cause No.
                                                          71J01-1909-JT-121
Appellee-Petitioner.



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020          Page 1 of 18
[1]   Z.T. (“Mother”) appeals the involuntary termination of her parental rights to

      her child, K.J.V. We affirm.


                                          Facts and Procedural History

[2]   On October 16, 2009, K.J.V. was born to Mother and J.P.V. (“Father”). 1 In

      2010, a guardianship was filed in which Mother’s sister was given guardianship

      of K.J.V. for a few months, and K.J.V. was ultimately returned to Mother.


[3]   In 2011, the Department of Child Services (“DCS”) filed a petition under cause

      number 71J01-1105-JC-124 alleging K.J.V. was a child in need of services

      (“CHINS”), K.J.V. was failing to thrive, Mother had admitted to dosing the

      child with Benadryl in her baby bottle on a regular basis, Mother appeared to

      hospital staff to be under the influence of drugs or alcohol, and hospital staff

      believed she could not care for the child. On February 1, 2012, K.J.V. was

      adjudicated to be a CHINS. K.J.V. was returned home on March 21, 2012.

      On September 10, 2012, the trial court entered an Order Terminating

      Jurisdiction.


[4]   On April 4, 2014, Mother’s sister, E.B., was appointed as guardian under cause

      number 71J01-1308-GU-151 (“Cause No. 151”). 2 On December 27, 2017, DCS

      filed a petition alleging K.J.V. was a CHINS. Specifically, it alleged that E.B.




      1
          Father signed and executed a Consent to Adoption relating to K.J.V.
      2
       At the hearing, Mother’s counsel asked: “And then there was the guardianship case, which lasted for many
      years; is that correct?” Transcript Volume II at 189. Mother answered: “Yes. Which never would have
      happened if I had never done what I was duped into doing.” Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020                Page 2 of 18
      was appointed as K.J.V.’s guardian under Cause No. 151, E.B. relocated to

      California with K.J.V., and DCS received a report in August 2017 alleging

      concerns regarding E.B.’s mental health. DCS alleged that K.J.V. disclosed on

      September 1, 2017, to California CPS that E.B. had a “disease that makes [her]

      freak out,” E.B. attempted to spray Lysol on her, and she had not been fed.

      Exhibits Volume I at 190. DCS asserted that California CPS detained K.J.V.

      and placed her in foster care, DCS spoke with E.B. by phone on December 18,

      2017, and she claimed to be in Wisconsin and said she takes mood stabilizers

      but was not on her medication and had been diagnosed with “something

      schizophrenic disorder.” Id. DCS also alleged that California CPS flew K.J.V.

      back to St. Joseph County on December 21, 2017, Mother and Father’s

      supervised visits with K.J.V. had been suspended in the guardianship case since

      August 2015, and she lacked an appropriate caregiver.


[5]   In February 2018, K.J.V. was adjudicated to be a CHINS. On March 14, 2018,

      the court entered a dispositional order. On July 9, 2019, the court entered an

      Order on Modification of Dispositional Decree ordering Mother to write a

      letter to K.J.V. with the assistance of her therapist and engage in two

      therapeutically supervised telephone visitations with K.J.V.


[6]   On September 5, 2019, DCS filed a petition to terminate Mother’s parental

      rights. During hearings held in November and December 2019, DCS presented

      the testimony of Family Case Manager Rachel Cohen (“FCM Cohen”); Dr.

      Anthony Berardi, a clinical and forensic psychologist; Kyra Clark, a case

      manager employed by Dockside Services; Stacy Hellinga, a therapist; G.C.,

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 3 of 18
      who had K.J.V. in her care for almost two years; Janel Quillin, a licensed

      clinical social worker and registered play therapy supervisor; and Guardian ad

      Litem Marielena Duerring (“GAL Duerring”). Mother’s counsel presented the

      testimony of Mother, Mother’s husband, and D.D., Mother’s son.


[7]   On January 24, 2020, the court entered an order terminating Mother’s parental

      rights. The court found:


              7. [K.J.V.] is currently the subject of an open guardianship under
              [Cause No. 151]. [E.B.] (hereinafter “Guardian”) was appointed
              [K.J.V.’s] guardian on April 4, 2014.

              8. In August of 2017, Guardian and [K.J.V.] relocated to
              California. [K.J.V.’s] Guardian Ad Litem, Marielena Duerring,
              credibly testified at great lengths about the circumstances under
              the guardianship matter that led to the relocation. As credibly
              outlined by Ms. Duerring, Guardian filed a Petition to Relocate[]
              to California, which initially Ms. Duerring objected to.

              9. Mother was exercising visitation with [K.J.V.] under the
              guardianship matter. Unfortunately, Mother’s visitation was
              terminated from two (2) separate visitation facilities due to
              Mother’s inappropriate behavior as credibly testified to by Ms.
              Duerring. Ms. Duerring credibly testified that she recommend[s]
              that Mother’s visitation with [K.J.V.] be suspended, which was
              granted by the guardianship Court.

              10. After Mother’s visitation was suspended with [K.J.V.],
              Guardian once again filed another request to relocate to
              California. Ms. Duerring credibly testified that she agreed to the
              request at that time, since Mother’s visitation was suspended,
              and [K.J.V.] and Guardian relocated to California.

              11. While in California, the California Child Protective Services
              became involved due to the Guardian’s mental health and

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 4 of 18
        stability. At that time, the California Court involved with the
        family allowed the Mother to exercise visitation with [K.J.V.],
        contrary to the Order issued in Indiana. Mother testified that
        while [K.J.V.] was in custody of the California Child Protective
        Services, she exercised weekly visitation with [K.J.V.].

        12. In November of 2017, a communication occurred between
        the California court who had custody of [K.J.V.] and Judge
        James Fox from the St. Joseph Probate Court as authorized
        under Indiana Code § 31-21-4-1. Ms. Duerring testified credibly
        that after that UCCJA proceeding the case returned to Indiana
        for further proceedings.

        13. The DCS filed a Petition alleging that [K.J.V.] was a Child
        in Need of Services (hereinafter “CHINS”) on December 22,
        2017 under Cause Number 71J01-1712-JC-0000994. . . .

        14. [K.J.V.] was previously adjudicated a CHINS under Cause
        Number 71J01-1105-JC-000124 due to being diagnosed as failure
        to thrive and concerns with Mother dosing the child with allergy
        medication in her bottle. See State’s Exhibit B.

        15. On December 27, 2017, a Detention Hearing was held. This
        Court authorized [K.J.V.’s] continued detention and continued
        the suspension of visitation for Mother and Father.

        16. [K.J.V.] has never returned to the care of Mother, Father, or
        Guardian since December 27, 2017. [K.J.V.] has not resided in
        Mother’s care since the guardianship was granted in 2014.

        17. On February 7, 2018, Mother entered an admission to the
        CHINS Petition. Father failed to appear after appropriate notice
        that day, and the Court adjudicated [K.J.V.] a CHINS.

        18. A Dispositional Order was entered by this Court for [K.J.V.]
        on March 14, 2018.

        19. . . . The Court also declined to order visitation for Mother
        until visitation was therapeutically recommended.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 5 of 18
        20. FCM Cohen testified credibly that Mother completed all of
        her services.

        21. Based on Mother’s progression in services, FCM Cohen
        credibly testified that Mother began therapeutic visitation during
        the summer of 2018. [K.J.V.’s] therapist, Janel Quillin,
        supervised that visitation between Mother and [K.J.V.]. Ms.
        Quillin credibly testified that she met with Mother on May 3,
        2018. Ms. Quillin testified credibly that the session went “okay.”
        She further credibly testified that Mother had difficulty not
        talking about the Guardian, and that Mother was “tearful and
        angry.” Ms. Quillin further credibly testified that Mother
        believed people were alienating [K.J.V.] from Mother.

        22. Mother testified that her visitation with [K.J.V.] in California
        went well and that [K.J.V.] was “very affectionate” with Mother
        during those visits. Ms. Quillin, [K.J.V.’s] therapist from
        January 2018 till March 2019, agreed that the California visits
        appeared to go well from the reports she reviewed.

        23. On June 14, 2018, Mother had her first therapeutic visitation
        with [K.J.V.]. Ms. Quillin credibly testified that [K.J.V.] was
        very fearful of having the visit. Ms. Quillin credibly testified that
        she talked about the rules of the visit with Mother, which
        included no recording, letting [K.J.V.] lead the visit, and advising
        Mother that [K.J.V.] was scared of Mother yelling at her again.
        Ms. Quillin credibly testified that [K.J.V.] was very tearful when
        the visit began, and then suddenly, [K.J.V.] just stopped crying.
        Ms. Quillin testified credibly that she thought [K.J.V.’s] behavior
        was unusual because there was no transition from the crying to
        stopping, and there was a belief [K.J.V.] disassociated during the
        visitation. During the visitation, Mother asked [K.J.V.] for hugs
        and kisses, all of which [K.J.V.] continued to resist, until the end
        of the visitation, when [K.J.V.] did hug Mother.

        24. On July 12, 2018, Ms. Quillin met with [K.J.V.] to work on
        what rules [K.J.V.] wanted for her next therapeutic visit with
        Mother. Ms. Quillin testified that [K.J.V.] wanted no hugs, no

Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 6 of 18
        kisses, for Mother to not request [K.J.V.] call her mom, no
        pressures for affection, for Mother to stay three (3) feet away
        from her at all times, and for Mother not to force [K.J.V.] to
        come in.

        25. Prior to the next therapeutic visitation, Ms. Quillin credibly
        testified that Mother sent her a text message stating that [G.C.],
        the foster mother, should not be present at the drop-off for visits.
        Before the visit, Ms. Quillin credibly testified that Mother told
        her that Mother believed [G.C.] was causing parental alienation
        of her and [K.J.V.].

        26. On July 17, 2018, Mother had her second supervised visit
        with [K.J.V.]. According to the credible testimony of Ms.
        Quill[i]n, the visit went very poorly. [K.J.V.] had made a list of
        thoughts she wanted to share with Mother, including telling
        Mother that she did not want to live with her, according to the
        credible testimony of Ms. Quill[i]n. Mother began yelling at
        [K.J.V.], which was a fear of [K.J.V.’s] that she had previously
        shared with Ms. Quill[i]n. Ms. Quill[i]n credibly testified that
        [K.J.V.] left the visit and was very upset.

        27. After the July 17, 2018 [visit], Ms. Quillin credibly testified
        that she could no longer recommend any ongoing visitation
        because she believed any further visits would be “emotionally
        detrimental” to [K.J.V.].

        28. The events of July 17, 2018 were not the first time that
        Mother’s behavior led to her visitation be[ing] terminated in a
        supervised visitation agency. Kyra Clark, a case manager for
        Dockside, credibly testified that in 2015, she supervised visitation
        between Mother and [K.J.V.]. Ms. Clark credibly testified that
        on November 3, 2015, Mother was visiting with [K.J.V.] and
        Mother was redirected regarding her questioning of [K.J.V.].
        Ms. Clark credibly testified that Mother became agitated and
        [K.J.V.] was removed from the visit. Ms. Clark credibly testified
        that Mother was using foul language and aggressive mannerisms
        that necessitated the need for the police to be called. After that

Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 7 of 18
        visit, Ms. Clark testified credibly that Dockside terminated the
        supervised visitation due to Mother’s behavior.

        29. Mother’s inability to control herself and appropriately
        manage her behavior was unfortunately a common topic in
        testimony. FCM Rachel Cohen credibly testified that at times
        Mother was “rude and nasty.” Ms. Duerring, the Guardian Ad
        Litem, credibly testified that Mother was very angry with her
        when Ms. Duerring pushed Mother to accept some responsibility
        for Mother’s role in the case, and that Ms. Duerring found
        Mother’s and Mother’s husband’s[] behavior threatening.

        30. Dr. Anthony Berardi, a clinical and forensic psychologist,
        also found concerns with Mother’s behavior. On March 20,
        2019, Dr. Berardi conducted a psychological examination of
        [K.J.V.] to determine if [K.J.V.] was a victim of parental
        alienation by the foster parents . . . as Mother had continuously
        alleged to be true. See State’s Exhibit E. As part of that
        evaluation, Dr. Berardi credibly testified that he conducted an
        interview with Mother. Dr. Berardi credibly described Mother as
        “emotionally reactive.” Dr. Berardi credibly testified that during
        the interview Mother was “very difficult to contain” and accused
        Ms. Duerring of interfering with her parent-child relationship.

        31. Dr. Berardi testified credibly that Mother had many
        psychological and mental health concerns. He credibly testified
        that Mother was taking large doses of benzodiazepines and
        Suboxune [sic] for pain management. He further credibly opined
        that he was concerned with Mother’s chronic major depressive
        episodes. Dr. Berardi credibly testified that he found grandiosity
        in Mother’s thinking, and that Mother demonstrated personality
        disorder traits, including histrionic, impulsivity, and a paranoid
        thought process.

        32. Dr. Berardi also made diagnoses for [K.J.V.] as well. He
        credibly testified that [K.J.V.] suffered from persistent depressive
        disorder, anxiety, and feelings of low self-worth.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 8 of 18
        33. Dr. Berardi credibly testified that for [K.J.V.’s] psychological
        safety and future welfare, the [foster family] should adopt her.
        He further credibly found and opined that [K.J.V.] was not the
        victim of parental alienation, and rather, it was “a handy defense
        used by [Mother] to portray herself as a victim when [K.J.V.] is
        really the victim.” Dr. Berardi credibly testified that any
        relationship with Mother would be a threat to [K.J.V.’s] well-
        being, and that it would be in [K.J.V.’s] best interest to
        recommend the Court terminate parental rights. Dr. Berardi
        further credibly testified that removing [K.J.V.] from the [foster
        family] would not only cause [K.J.V.] anxiety, but a “pretty
        substantial breakdown.”

        34. Even with that report, the Department continued to attempt
        to repair Mother’s relationship with [K.J.V.]. On July 9, 2019,
        after an extremely contested hearing, this Court approved a
        modification to allow Mother to begin working toward building a
        relationship with [K.J.V.]. The Order on Modification of
        Dispositional Decree allowed the Mother to write a letter to
        [K.J.V.] with the assistance of her therapist. After [K.J.V.] was
        able to process the letter in therapy, Mother was authorized to
        have up to (2) telephonic visits with [K.J.V.].

        35. The first, and only, telephone visit lasted approximately ten
        (10) minutes per the credible testimony of FCM Cohen. FCM
        Cohen testified that [K.J.V.] was extremely anxious and very
        nervous about the phone call and required the use of a weighted
        blanket during the course of the visit. While Mother was
        appropriate during the phone call, [K.J.V.] was very vocal in
        talking about how she was uncomfortable and “her desire to live
        with her current family.” See Respondent’s Exhibit 1.

        36. Dr. Brad Mazick supervised the phone visit between Mother
        and [K.J.V.]. Dr. Mazick summarized the visit and his
        recommendations in an email to the DCS. See Respondent’s
        Exhibit 1. Dr. Mazick wrote, when discussing the telephone call,
        “However, I am fairly certain this did not change anything for
        [K.J.V.]. While not awful and inappropriate, it likely wasn’t
Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 9 of 18
        productive to [K.J.V.] and holds little to no meaning.” Dr.
        Mazick further continued that while Mother handled the
        telephone call pretty well, Mother’s desires in regarding to
        [K.J.V.] have not changed. He wrote, “While I think [Mother] is
        a bit more realistic and open to suggestions to the process –
        [Mother’s] end goal remains the same – having [K.J.V.] back
        (fully) in her life – which is something that [K.J.V.] is totally
        against.”

        37. To say that [K.J.V.] is totally against reunification would be
        minimizing how strongly [K.J.V.] has expressed her feelings
        against living with Mother. Prior to the telephone visit with
        Mother, Stacy Hellinga, [K.J.V.’s] current therapist, credibly
        testified that [K.J.V.] questioned whether if she hurt herself
        would she be required to have the telephone conversation with
        Mother. Ms. Hellinga credibly testified that she would not
        recommend any further visitation between Mother and [K.J.V.]
        because continuing visitation would cause [K.J.V.] extreme harm
        and regressions.

        38. [K.J.V.] is currently in kinship placement with the [foster
        family]. [G.C.] credibly testified that when [K.J.V.] was placed
        in their home, she was incredibly argumentative, lacked
        appropriate boundaries, physically attacked her school peers, and
        overall lacked self-control. [G.C.] credibly testified that [K.J.V.]
        is a different child now and is not so reclusive any more.

        39. The plan of care for [K.J.V.] is adoption with a concurrent
        plan of reunification as approved by this Court on July 9, 2019.
        [G.C.] credibly testified her family would be willing to adopt
        [K.J.V.]. Dr. Berardi credibly testified that it is in [K.J.V.’s] best
        interest for Mother’s parental rights to be terminated and for the
        [foster family] to adopt [K.J.V.]. He further credibly opined that
        removing [K.J.V.] from the [foster family] would lead to a pretty
        substantial breakdown for [K.J.V.].




Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 10 of 18
      Appellant’s Appendix Volume II at 35-38. The court concluded there was a

      reasonable probability that continuation of the parent-child relationship posed a

      threat to the well-being of the child, termination of the parent-child relationship

      was in the child’s best interests, and there was a satisfactory plan for care and

      treatment of the child.


                                                   Discussion

[8]   Mother argues that no evidence was presented that she posed a physical threat

      to K.J.V., she completed all services, there was no finding her home was

      inappropriate, and the reasons stated by the trial court for termination were not

      the same reasons K.J.V. was removed from the home. DCS argues that

      termination was necessary to preserve K.J.V.’s emotional development and

      mental health and that the court did not err in concluding it was reasonably

      probable continuing the parent-child relationship posed a threat to K.J.V.’s

      well-being.


[9]   In order to terminate a parent-child relationship, DCS is required to allege and

      prove, among other things:


              (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions that
                       resulted in the child’s removal or the reasons for placement outside
                       the home of the parents will not be remedied.

                       (ii) There is a reasonable probability that the continuation of the
                       parent-child relationship poses a threat to the well-being of the
                       child.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 11 of 18
                        (iii) The child has, on two (2) separate occasions, been adjudicated
                        a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[10]   A finding in a proceeding to terminate parental rights must be based upon clear

       and convincing evidence. Ind. Code § 31-37-14-2. We do not reweigh the

       evidence or determine the credibility of witnesses but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We confine our

       review to two steps: whether the evidence clearly and convincingly supports the

       findings, and then whether the findings clearly and convincingly support the

       judgment. Id. We give due regard to the trial court’s opportunity to judge the

       credibility of the witnesses firsthand. Id. “Because a case that seems close on a

       ‘dry record’ may have been much more clear-cut in person, we must be careful

       not to substitute our judgment for the trial court when reviewing the sufficiency

       of the evidence.” Id. at 640.


[11]   The involuntary termination statute is written in the disjunctive and requires

       proof of only one of the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).

       Mother concedes that K.J.V. has been adjudicated a child in need of services on

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 12 of 18
       two separate occasions. Further, we observe that the trial court also found that

       there was a reasonable probability that the continuation of the parent-child

       relationship posed a threat to the well-being of K.J.V. “Clear and convincing

       evidence need not reveal that ‘the continued custody of the parents is wholly

       inadequate for the child’s very survival.’” In re G.Y., 904 N.E.2d 1257, 1261

       (Ind. 2009) (quoting Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d

       143, 148 (Ind. 2005) (quoting Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592

       N.E.2d 1232, 1233 (Ind. 1992))), reh’g denied. “Rather, it is sufficient to show

       by clear and convincing evidence that ‘the child’s emotional and physical

       development are threatened’ by the respondent parent’s custody.” Id. (quoting

       Bester, 839 N.E.2d at 148 (quoting Egly, 592 N.E.2d at 1234)).


[12]   To the extent Mother does not challenge the court’s findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.


[13]   The trial court’s order concludes:


               3. There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of
               [K.J.V.].

                                                     *****

               b. Continuing the parent-child relationship would not only be a
               threat to [K.J.V.’s] mental and emotional well-being, but would
               instead destroy [K.J.V.’s] mental and emotional well-being. Dr.
               Berardi credibly testified that any continued relationship between

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 13 of 18
        [K.J.V.] and Mother would be a threat to [K.J.V.’s] well-being.
        Dr. Berardi further credibly opined that for [K.J.V.’s]
        “psychological safety and future welfare,” she needed to be
        adopted by the [foster family]. Dr. Berardi, in the psychological
        evaluation he completed on [K.J.V.], credibly concluded that
        “future contact between [K.J.V.] and [Mother] is not
        recommended and would like[ly] contribute to more disruption
        and regression in [K.J.V.’s] functioning.” This Court could not
        agree more.

        c. While it is not contested that Mother completed the services
        Ordered by this Court, the damage that has been inflicted on
        [K.J.V.] and her relationship with Mother is much too severe.
        [K.J.V.] had not lived with her Mother since 2014 when she was
        placed with Guardian. Ms. Clark credibly testified that Mother’s
        visitation with [K.J.V.] was terminated from Dockside due to
        Mother’s behavior. Ms. Duerring credibly testified that she
        recommended, as [K.J.V.’s] Guardian Ad Litem in the
        guardianship matter, that Mother’s visitation be suspended with
        [K.J.V.]. Ms. Duerring credibly testified that Mother’s behavior
        was inappropriate and that Mother was never able to take
        responsibility for her actions. Ms. Duerring testified that Mother
        consistently blamed others for her broken relationship with
        [K.J.V.].

        d. Mother’s own testimony, while difficult to follow and
        incredible, did corroborate Mother’s inability to accept any
        responsibility for her actions. When questioned by DCS about if
        Mother had ever made any mistakes in regards to this case,
        Mother’s answers were focused on Guardian’s involvement in
        the case and trusting certain people.

        e. This is the pattern of Mother’s thinking and what makes
        Mother’s continued relationship with Mother a threat to
        [K.J.V.’s] well-being. When Mother was given an opportunity to
        visit with [K.J.V.] over the summer of 2018, Mother did the exact
        thing that frightened [K.J.V.] – yelling at her. [K.J.V.’s] reaction
        to Mother’s yelling was so severe that visitation was once again
Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 14 of 18
        suspended. Mother testified that without being prepared to hear
        the things [K.J.V.] told her at that visit, there was “nothing she
        could have done differently.”

        f. Dr. Berardi also credibly testified that Mother is convinced
        that DCS, [G.C.], Ms. Duerring, and the child’s therapist were
        all involved in a plan to alienate [K.J.V.] from Mother. Dr.
        Berardi ruled out parental alienation of [K.J.V.], and instead
        credibly testified that parental alienation was a “handy defense”
        used by Mother in order to portray herself as the victim.

        g. [K.J.V.] is terrified of her Mother. Ms. Hellinga, [K.J.V.’s]
        therapist, testified that once Mother was allowed to have a
        telephone communication with [K.J.V.], [K.J.V.] disclosed
        feeling of self-harm in order to avoid future telephone calls with
        Mother. She further credibly testified that she could not
        recommend any additional communication between Mother and
        [K.J.V.] because it would cause extreme harm and regression to
        [K.J.V.]. This opinion was credibly testified to by [K.J.V.’s]
        previous therapist, Janel Quillin, as well. Ms. Quillin credibly
        testified that, when she stopped seeing [K.J.V.] in March of 2019,
        any additional visitation between [K.J.V.] and Mother would be
        emotionally detrimental to [K.J.V.].

        h. Mother argued that there were other ways to work toward
        reunification, namely as outlined by Dr. Mazick. See Respondent’s
        Exhibit 1. Dr. Mazick writes, “I further wonder that if [K.J.V.]
        had some sense of security with her family whom she feels safe
        with (possibly for the first time in her life then having some
        potential of [Mother] in her life would not be so threatening.”
        The Court finds this statement highly compelling. Dr. Mazick
        acknowledges how threatened [K.J.V.] is by her relationship with
        Mother. The only way to provide the security he mentions is
        through termination of Mother’s parental rights.

        [i]. In addition, Dr. Mazick’s observations and interactions with
        [K.J.V.] were very limited. Per Mother’s own admission, Dr.
        Mazick only met with [K.J.V.] twice during the course of the

Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 15 of 18
               case and was provided evidence from Mother. This Court finds
               the testimony of Ms. Quillin and Ms. Hell[i]nga, [K.J.V.’s]
               therapists, and Dr. Berardi substantially more credible in regards
               to [K.J.V.’s] mental health needs.

               j. “Termination of the parent-child relationship is proper where
               the child’s emotional and physical development is threatened.”
               In re S.K. at 1234. The Court finds that the evidence presented by
               the DCS supports by clear and convincing evidence that the
               continuation of Mother’s parent-child relationship with [K.J.V.]
               does not only threaten her emotional development, it seriously
               endangers it.

               k. Mother’s inability to accept any responsibility in the
               breakdown of her relationship with [K.J.V.], Mother’s pattern of
               inappropriate behavior with almost every person involved in
               [K.J.V.’s] care, as well as the deep mental and emotional issues
               any attempt to work toward even visits between Mother and
               [K.J.V.] would cause [K.J.V.] demonstrates by clear and
               convincing evidence that the continuation of the parent-child
               relationship poses a threat to the well-being of [K.J.V.].


       Appellant’s Appendix Volume II at 38-39.


[14]   When asked if she believed that continuing the parent-child relationship posed a

       threat to K.J.V.’s well-being, FCM Cohen answered: “Yes. Maybe not her

       physical well-being, but definitely her emotional and psychological well-being.”

       Transcript Volume II at 29. Dr. Berardi testified that “they carried off a couple

       of visits which ended rather disastrously with [Mother] yelling at her daughter,

       scaring her to the extent that she ran out of the office, and that pretty much

       ended the visits.” Id. at 51. He also testified that K.J.V. is “really riddled with

       a lot of anxiety,” “suffers with persistent depressive disorder,” and “[t]his is


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 16 of 18
       what they acquire and they acquire it usually in homes where they’ve been

       neglected, invalidated, abused, and not provided the nurturing and positive

       supports that they need, and this is the way she presents.” Id. at 54. Quillin,

       the licensed clinical social worker and registered play therapy supervisor,

       testified that she recommended no further visits between K.J.V. and Mother

       and “felt that they would be emotionally detrimental for [K.J.V.] and

       traumatic.” Id. at 117. When asked if she believed that continuing the parent-

       child relationship between [K.V] and K.J.V. was a threat to K.J.V.’s well-being,

       GAL Duerring answered affirmatively. We conclude that clear and convincing

       evidence supports the trial court’s determination that the continuation of the

       parent-child relationship poses a threat to K.J.V.’s well-being.


[15]   To the extent Mother challenges the trial court’s finding that termination of the

       parent-child relationship is in the best interest of K.J.V., we note that in

       determining the best interests of a child, the trial court is required to look

       beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). The court must subordinate the interests of the parent to those of

       the child. Id. The court need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship. Id.


[16]   When asked if she believed that termination of Mother’s parental rights was in

       K.J.V.’s best interests, FCM Cohen answered: “Unfortunately, this is the worst

       question I have as a worker, I hate answering this question, but yes. It is

       definitely in [K.J.V.’s] best interest to have her relationship between mother and

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 17 of 18
       her terminated.” Transcript Volume II at 31. Dr. Berardi testified: “I feel very

       confident that for this child’s best interest, in fact, for her psychological safety

       and future welfare, that she should be adopted by the [foster family].” Id. at 54.

       When asked what course of action he thought was in K.J.V.’s best interest, he

       answered: “Well, I would recommend that the Court consider terminating

       parental rights in this case and having this child have permanency in what she

       looks at as her forever family . . . .” Id. at 55. GAL Duerring testified that

       Mother’s parental rights “need to be terminated.” Id. at 142. When asked if

       she believed it was in K.J.V.’s best interest for Mother’s parental rights to be

       terminated, GAL Duerring answered affirmatively. Based on the totality of the

       evidence, we conclude the trial court’s determination that termination is in the

       children’s best interests is supported by clear and convincing evidence.


[17]   For the foregoing reasons, we affirm the trial court.


[18]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-366 | August 18, 2020   Page 18 of 18